 
 
Exhibit 10.1
 
 


 
FORM OF PURCHASE AGREEMENT
 
This Purchase Agreement (this “Agreement”) is made and entered into as of this
_____ day of March, 2009, by and between ________________________ (the
“Holder”), and CommScope, Inc., a Delaware corporation (the “Company”).
 
RECITALS
 
WHEREAS, the Company desires to issue and sell to the Holder $__________
principal amount of the Company’s 3.5% Convertible Senior Subordinated
Debentures due 2024 (the “New Debentures” or the “3.5% Debentures”) at a
purchase price of $1,000 per $1,000 principal amount of New Debentures;


WHEREAS, the Holder desires to purchase $__________ principal amount of New
Debentures at a purchase price of $1,000 per $1,000 principal amount of New
Debentures on the terms and conditions set forth in this Agreement (the “Sale of
New Debentures” or the “Transaction”);


WHEREAS, the 3.5% Debentures will be issued pursuant to the Indenture, to be
entered into by the Company and the Trustee named therein (the “Indenture”),
substantially in the form of Exhibit A attached hereto;


NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


ARTICLE I
Sale of Debentures


 
Section 1.1    Sale of the 3.5% Debentures.  Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Company shall sell to the
Holder, and the Holder agrees to purchase from the Company, the $_________
aggregate principal amount of New Debentures at a purchase price of $1,000 per
$1,000 principal amount thereof (the “Purchase Price”).
 
Section 1.2    Closing. The closing of the Transaction (the “Closing”) is
anticipated to take place on the fifth business day (March 19, 2009) after the
date hereof at the offices of the Company, 1100 CommScope Place SE, Hickory,
North Carolina 28603, or on such other date and at such other place as the
parties may agree in writing (the “Closing Date”). At the Closing, with regard
to the sale of New Debentures, (A) the Holder shall deliver or cause to be
delivered to the Company the Purchase Price in cash by wire transfer of
immediately available funds and (B) the Company shall issue to the Holder the
New Debentures.
 
Section 1.3    Conditions to Closing. (i) The obligation of the Holder hereunder
to consummate the Transaction at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for the Holder’s sole benefit and may be waived by the
Holder at any time in its sole discretion by providing the Company with prior
written notice thereof:
 
(a)    The Company shall have executed and delivered this Agreement to Holder;
 
(b)    The Company and the Trustee shall have executed and delivered the
Indenture;
 
(c)    The Company shall have executed and delivered the 3.5% Debentures in the
aggregate principal amount set forth in Section 1.1;
 
(d)    The Company shall have submitted a subsequent listing application for the
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”) issuable upon conversion of the 3.5% Debentures with The New York Stock
Exchange prior to the Closing Date;
 
(e)    The Company shall have delivered to the Holder, Lazard Frères & Co. LLC
and Lazard Capital Markets LLC a certificate of the Company, dated the Closing
Date, executed by the secretary of the Company certifying in such capacity and
on behalf of the Company (i) as to the incumbency and signature of the officer
of the Company who executed this Agreement and the 3.5% Debentures; and (ii) as
to the adoption of resolutions of the board of directors of the Company (and the
pricing committee thereof) which are in full force and effect on the Closing
Date, authorizing (x) the execution and delivery of this Agreement, the
Indenture and the 3.5% Debentures; and (y) the performance of the obligations of
the Company hereunder and thereunder;
 
(f)    The Company shall have delivered to the Holder, Lazard Frères & Co. LLC
and Lazard Capital Markets LLC a certificate of the Chief Executive Officer or
Chief Financial Officer of the Company, dated the Closing Date, to the effect
that the representations and warranties of the Company in this Agreement that
are qualified as to materiality are true and correct as so qualified and the
representations and warranties of the Company in this Agreement that are not so
qualified are true and correct in all material respects, in each case on and as
of the Closing Date with the same effect as if made on the Closing Date and that
the Company has in all material respects complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date;
 
(g)    Simultaneously with the Closing, the Company shall issue an aggregate
principal amount of 3.5% Debentures that, together with debentures issued to
Other Holders (as defined below) is not less than $75,000,000;
 
(h)    Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date, there shall have been no suspension or material limitation of
trading in the Common Stock on The New York Stock Exchange;
 
(i)    The Company shall have obtained a Committee on Uniform Securities
Identification Procedures number (CUSIP number) for the 3.5% Debentures;
 
(j)    The 3.5% Debentures shall be eligible for clearance and settlement
through The Depository Trust Company (“DTC”);
 
(k)    The 3.5% Debentures satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act; and
 
(l)    The Company shall have delivered to the Holder, Lazard Frères & Co. LLC
and Lazard Capital Markets LLC the opinion of Fried, Frank, Harris, Shriver &
Jacobson LLP, dated as of the Closing Date, in substantially the form of Exhibit
B-1 attached hereto and the opinion of Robinson, Bradshaw & Hinson, P.A., in
substantially the form of Exhibit B-2 attached hereto, which opinions may
contain reasonable and customary preambles, qualifications and exceptions.
 
(ii)    The obligation of the Company hereunder to consummate the Transaction at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing the Holder with prior written notice thereof:
 
(a)   The Holder shall have executed and delivered to the Company this
Agreement;
 
(b)   The Holder shall have delivered, or caused to be delivered, to the Company
the Purchase Price for the New Debentures, in accordance with the written
instructions of the Company;
 
(c)    The representations and warranties of the Holder in this Agreement that
are qualified as to materiality are true and correct as so qualified and the
representations and warranties of the Holder in this Agreement that are not so
qualified are true and correct in all material respects, in each case on and as
of the Closing Date with the same effect as if made on the Closing Date and that
the Holder shall have in all material respects complied with all the agreements
and satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date; and
 
(d)    Simultaneously with the Closing, the Company shall issue an aggregate
principal amount of 3.5% Debentures that, together with debentures issued to
Other Holders, is not less than $75,000,000.
 
Section 1.4    Sale of Additional Debentures.  Simultaneously with the Closing,
the Company may issue New Debentures pursuant to one or more Other Agreements,
subject to the terms of the Indenture, with one or more Other Holders and/or any
new Holders.
 
ARTICLE II
Representations and Warranties of the Holder
 
The Holder hereby makes the following representations and warranties to the
Company, Lazard Frères & Co. LLC and Lazard Capital Markets LLC, each of which
is true and correct on the date hereof and shall survive the Closing Date and
the Transaction to the extent set forth herein.


Section 2.1    Existence and Power.
 
(a)    The Holder is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has the power, authority
and capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby.
 
(b)    The execution of this Agreement by the Holder and the consummation by the
Holder of the transactions contemplated hereby do not and will not constitute or
result in a breach, violation or default under any note, bond, mortgage, deed,
indenture, lien, instrument, contract, agreement, lease or license to which the
Holder is a party, whether written or oral, express or implied, or the Holder’s
formation documents or any statute, law, ordinance, decree, order, injunction,
rule, directive, judgment or regulation of any court, administrative or
regulatory body, governmental authority, arbitrator, mediator or similar body on
the part of the Holder or on the part of any other party thereto or cause the
acceleration or termination of any obligation or right of the Holder, except for
such breaches, violations or defaults which would not reasonably be expected to,
individually or in the aggregate, have a material adverse effect on the ability
of the Holder to perform its obligations hereunder.
 
Section 2.2     Valid and Enforceable Agreement; Authorization. This Agreement
has been duly executed and delivered by the Holder and constitutes a valid and
binding obligation of the Holder, enforceable against the Holder in accordance
with its terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors' rights generally, and (b) general
principles of equity.
 
Section 2.3    [Reserved].
 
Section 2.4    General Solicitation.  The Holder is not purchasing or acquiring
the 3.5% Debentures as a result of any advertisement, article, notice or other
communication regarding the 3.5% Debentures published in any newspaper, magazine
or similar media, broadcast over television or radio, disseminated over the
Internet or presented at any seminar or any other general solicitation or
general advertising (within the meaning of Regulation D (“Regulation D”) under
the Securities Act of 1933, as amended (the “Securities Act”)).
 
Section 2.5    Investment Decision. The Holder is either (i) a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act
and an “accredited investor” within the meaning of Rule 501 of Regulation D or
(ii) an “accredited investor” within the meaning of Rule 501 of Regulation D,
and in either case was not organized for the purpose of acquiring the 3.5%
Debentures or the shares of the Company's Common Stock into which the 3.5%
Debentures may be converted (the “Underlying Common Stock”). The Holder (or its
authorized representative) is familiar with the Company's objectives and
business plan, has had the opportunity to review the Company's filings with the
Securities and Exchange Commission (the “SEC”), including, without limitation,
the Company's Annual Report on Form 10-K filed on February 26, 2009 and the
Company’s Current Reports on Form 8-K filed on January 21, 2009, February 13,
2009, February 18, 2009 and March 3, 2009 (all of such filings with the SEC
referred to, collectively, as the “SEC Documents”).  The Holder has reviewed
copies of the Indenture, including a copy of the Indenture marked to show the
differences between the Indenture and that certain indenture, dated as of March
24, 2004, by and between the Company and U.S. Bank National Association, as
trustee (as successor trustee to Wachovia Bank, National Association), related
to the Company’s 1.00% Convertible Senior Subordinated Debentures due 2024 (the
“Outstanding Debentures”), and has had an opportunity to ask questions of the
Company and to obtain from representatives of the Company such information as is
necessary to determine the changes reflected in each such document, including
the changes to the terms of the 3.5% Debentures compared with the Outstanding
Debentures.  The Holder has had such opportunity to ask questions of the Company
and its representative and to obtain from representatives of the Company such
information as is necessary to permit it to evaluate the merits and risks of its
investment in the Company and has independently, without reliance upon any
representatives of the Company and based on such information as the Holder
deemed appropriate, made its own analysis and decision to enter into this
Agreement. The Holder has had the opportunity to consult with its accounting,
tax, financial and legal advisors to be able to evaluate the risks involved in
the purchase of the New Debentures pursuant hereto and to make an informed
investment decision with respect to such purchase. The Holder acknowledges that
the Company is relying on the truth and accuracy of the foregoing
representations and warranties in the offering of the 3.5% Debentures to the
Holder without having first registered the 3.5% Debentures or the Underlying
Common Stock under the Securities Act.
 
Section 2.6    Experience of Holder.  The Holder, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the 3.5% Debentures, and has so evaluated
the merits and risks of such investment.  Such Holder understands that it must
bear the economic risk of this investment in the 3.5% Debentures indefinitely,
and is able to bear such risk and is able to afford a complete loss of such
investment.
 
Section 2.7    Entirely for Own Account.  The Holder is acquiring the 3.5%
Debentures for investment purposes for its own account and not towards, or for
resale in connection with, the public sale or distribution of all or any part
thereof, and the Holder has no present intention of selling, granting any
participation in, or otherwise distributing the 3.5% Debentures, except pursuant
to sales registered or exempted under the Securities Act; provided, however that
by making the representations and warranties herein, the Holder does not agree
to hold any of such 3.5% Debentures for any minimum or other specific term and
reserves the right to dispose of such 3.5% Debentures or the Underlying Common
Stock at any time in accordance with or pursuant to a registration statement or
an exemption under the Securities Act and pursuant to the applicable terms of
this Agreement.  The Holder is acquiring the 3.5% Debentures to be issued to the
Holder hereunder in the ordinary course of its business.  The Holder does not
presently have any understanding, directly or indirectly, with any person to
distribute any of the 3.5% Debentures to be issued to the Holder hereunder.
 
Section 2.8    No Legal, Tax or Investment Advice.  The Holder understands and
agrees that nothing in this Agreement or any other materials presented by or on
behalf of the Company to the Holder in connection with the Transaction
constitutes legal, tax or investment advice.  Such Holder has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in con­nection with its purchase of the 3.5%
Debentures.  Such Holder understands that Lazard Frères & Co. LLC and Lazard
Capital Markets LLC make no representation or warranty with regard to the merits
of this transaction or as to the accuracy of any information such Holder may
have received in connection therewith.  Such Holder acknowledges that it has not
relied on any information or advice furnished by or on behalf of Lazard Frères &
Co. LLC or Lazard Capital Markets LLC.
 
Section 2.9    Illegal Transactions.  The Holder has not, directly or
indirectly, and no person acting on behalf of or pursuant to any understanding
with the Holder has, engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company's securities) since the time that such Holder was
first contacted by either the Company, Lazard Frères & Co. LLC or Lazard Capital
Markets LLC or any other person regarding an investment in the Company.  Such
Holder covenants that neither it nor any person acting on its behalf or pursuant
to any understanding with such Holder will engage, directly or indirectly, in
any transactions in the securities of the Company (including Short Sales) prior
to the time the transactions contemplated by this Agreement are publicly
disclosed.
 
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Securities Exchange Act of 1934,
as amended, and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
 
Section 2.10    Restricted Securities.  The Holder understands that neither the
3.5% Debentures nor the Underlying Common Stock have been registered under the
Securities Act, and are being issued hereunder by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Holder's representations and warranties as expressed herein. The Holder
understands that the 3.5% Debentures (and the Underlying Common Stock) are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, the Holder must hold the 3.5% Debentures (and
the Underlying Common Stock) indefinitely unless they are registered with the
SEC and qualified by state authorities, or an exemption from such registration
and qualification requirements is available. The Holder further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the 3.5% Debentures (and the Underlying
Common Stock), and on requirements relating to the Company which may be outside
the Holder's control, and which the Company is under no obligation and may not
be able to satisfy.
 
Section 2.11    No Public Market.  The Holder understands that no public market
now exists for the 3.5% Debentures, and that the Company has made no assurance
that a public market will ever exist for the 3.5% Debentures.
 
Section 2.12    Legends.  The Holder understands that the 3.5% Debentures and
any shares of Underlying Common Stock will bear one or more of the legends
required by the Indenture, and the removal of such legends shall be governed by
the terms of the Indenture.
 
Section 2.13    Affiliate Status.  Neither the Holder nor any of its affiliates
is an officer, director or a “beneficial owner” (as defined for purposes of Rule
13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
of more than 10% of the shares of Common Stock.  Neither Holder nor any of its
affiliates is, (a) effecting or seeking, offering or proposing (whether publicly
or otherwise) to effect, or cause or participate in or in any way assist any
other person to effect or seek, offer or propose (whether publicly or otherwise)
to effect or participate in, (i) any material acquisition of any securities (or
beneficial ownership thereof) or assets of the Company or any of its
subsidiaries out of the ordinary course of business, (ii) any tender or exchange
offer, merger or other business combination involving the Company or any of its
subsidiaries, (iii) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries, or (iv) any “solicitation” of “proxies” (as such terms
are used in the proxy rules of the Securities and Exchange Commission) or
consents to vote any voting securities of the Company; (b) forming, joining or
in any way participating in a “group” (as defined under the Exchange Act) with
respect to the Company with respect to the matters set forth in (a) above; (c)
otherwise acting, alone or in concert with others, to seek to control or
influence the management, Board of Directors or policies of the Company; or (d)
entering into any discussions or arrangements with any third party with respect
to any of the foregoing. The Holder is not, and has not been during the
preceding three months, an “affiliate” of the Company as such term is defined in
Rule 144 under the Securities Act.


 
ARTICLE III
Representations, Warranties and Covenants of the Company
 
The Company hereby makes the following representations, warranties, and
covenants to the Holder, Lazard Frères & Co. LLC and Lazard Capital Markets LLC,
each of which is true and correct on the date hereof and shall survive the
Closing Date and the Transaction to the extent set forth herein.



Section 3.1    Existence and Power.
 
(a)    The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform the Company's
obligations hereunder, and to consummate the transactions contemplated hereby.
 
(b)    The execution of this Agreement by the Company and the consummation by
the Company of the transactions contemplated hereby (i) do not require the
consent, approval, authorization, order, registration or qualification of, or
filing with, any governmental authority or court, or body or arbitrator having
jurisdiction over the Company other than state securities regulators, The New
York Stock Exchange, The Depository Trust Company and The PORTAL Market; and
(ii) do not and will not constitute or result in a breach, violation or default
under any note, bond, mortgage, deed, indenture, lien, instrument, contract,
agreement, lease or license, whether written or oral, express or implied, or
with the Company's amended and restated certificate of incorporation or by-laws,
or any statute, law, ordinance, decree, order, injunction, rule, directive,
judgment or regulation of any court, administrative or regulatory body,
governmental authority, arbitrator, mediator or similar body on the part of the
Company or on the part of any other party thereto or cause the acceleration or
termination of any obligation or right of the Company or any other party
thereto, except, in the case of clause (ii) hereof (x) for such breaches,
violations or defaults which would not reasonably be expected to, individually
or in the aggregate, result in a Material Adverse Effect (as defined below) and
(y) that the Company’s credit agreement, dated as of December 27, 2007, by and
among the Company, Bank of America, N.A., as Administrative Agent and the
Lenders party thereto (the “Credit Agreement”) in its current form would not
permit the cash repurchase of 3.5% Debentures by the Company to the extent that
Holders exercise the repurchase option pursuant to Section 3.06 of the
Indenture.
 
Section 3.2    Valid and Enforceable Agreement; Authorization.  This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to (a)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors' rights generally, and (b)
general principles of equity.
 
Section 3.3    Capitalization. At the Closing, the authorized capital stock of
the Company will consist of 300,000,000 shares of Common Stock and 20,000,000
shares of preferred stock, par value $0.01 per share (the “Preferred
Stock”).  As of the close of business on February 23, 2009, there were
72,572,433 shares of Common Stock issued and outstanding and no shares of
Preferred Stock issued and outstanding.  All such issued and outstanding shares
have been duly authorized and validly issued, and are fully paid and
non-assessable, and, when originally issued, were issued in compliance with all
applicable state and federal laws concerning the issuance of securities and all
applicable pre-emptive, participation, rights of first refusal and other similar
rights.
 
Section 3.4    Valid Issuance of the 3.5% Debentures and Reservation of the
Underlying Common Stock.  The 3.5% Debentures, when issued, authenticated, sold
and delivered in accordance with the terms and for the consideration set forth
in this Agreement and the Indenture, will constitute valid and binding
obligations of the Company, free of restrictions on transfer other than
restrictions on transfer under this Agreement and the Indenture, applicable
state and federal securities laws and liens or encumbrances created by or
imposed by the Holder, and enforceable against the Company in accordance with
their terms, except that such enforcement may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors' rights generally, and (b) general
principles of equity. Assuming the accuracy of the representations of the Holder
in Section 2 of this Agreement and subject to the filing of Form D pursuant to
Regulation D and state securities laws, the 3.5% Debentures will be issued in
compliance in all material respects with all applicable federal and state
securities laws. The Underlying Common Stock has been duly reserved for
issuance, and upon issuance in accordance with the terms of the Company's
amended and restated certificate of incorporation, will be validly issued, fully
paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under applicable federal and state securities laws and
liens or encumbrances created by or imposed by the Holder. Based in part upon
the representations and warranties of the Holder in Section 2 of this Agreement,
the 3.5% Debentures, when issued and delivered in accordance with the terms of
the 3.5% Debentures and the Indenture, will be issued in compliance in all
material respects with all applicable federal and state securities laws.
 
Section 3.5    DTC.  The Company will use commercially reasonable efforts to
permit the 3.5% Debentures to be eligible for clearance and settlement through
DTC.
 
Section 3.6    SEC Documents; Financial Statements.  As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such SEC Documents.  As of their
respective dates, the SEC Documents did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The financial statements and schedules
included in the SEC Documents: have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis (except as may be
indicated therein or in the notes thereto); present fairly, in all material
respects, the consolidated financial position of the Company and its
subsidiaries as at the dates thereof and the consolidated results of their
operations and cash flow for the periods then ended subject, in the case of the
unaudited interim financial statements, to normal year-end audit adjustments and
any other adjustments described therein and the fact that certain information
and notes have been condensed or omitted in accordance with the Exchange Act and
the rules promulgated thereunder.
 
Section 3.7    No Material Adverse Effect.  Since the respective dates as of
which information is given in the SEC Documents, there has not been any event or
occurrence having a Material Adverse Effect on the Company or its subsidiaries,
except as reflected or disclosed in a subsequent SEC Document.
 
Section 3.8    144A Information.  While any of the Debentures or Common Shares
underlying the Debentures remain “restricted securities” within the meaning of
the Securities Act, the Company will make available, upon request, to any seller
of such securities the information specified in Rule 144A(d)(4) under the
Securities Act, unless the Company is then subject to Section 13 or 15(d) of the
Exchange Act.
 
Section 3.9    No Similar Class of Security.  On the Closing Date, the 3.5%
Debentures will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
an automated inter-dealer quotation system.
 
Section 3.10    No General Solicitation.  Neither the Company, nor any of its
Affiliates (as such term is defined in Rule 501(b) of Regulation D), nor any
person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the 3.5% Debentures.
 
Section 3.11    Private Placement.  Neither the Company nor any of its
Affiliates (as such term is defined in Rule 501(b) of Regulation D)  nor, any
person acting on the Company’s behalf has, directly or indirectly, at any time
within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the 3.5% Debentures as contemplated hereby.  Assuming the accuracy of the
representations and warranties of the Holder set forth in Section 2, no
registration under the Securities Act is required for the offer and sale of the
3.5% Debentures by the Company to the Holder as contemplated hereby. The sale
and issuance of the 3.5% Debentures hereunder does not contravene the rules and
regulations of The New York Stock Exchange.
 
Section 3.12    Investment Company.  The Company is not and, after giving effect
to the issuance of the 3.5% Debentures and the application of any proceeds
thereof, will not be an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
Section 3.13    Legal Proceedings.  No legal or governmental proceedings or
investigations are pending or, to the knowledge of the Company, threatened to
which the Company is a party or to which the property of the Company or any of
its subsidiaries is subject that are not described in the SEC Documents, except
for such proceedings or investigations which would not reasonably be expected
to, singly or in the aggregate, result in a Material Adverse Effect. As used in
this Agreement, the term “Material Adverse Effect” shall mean when used in
respect of any matter relating to the Company a material adverse effect on the
business, condition (financial or otherwise), properties or results of
operations of the Company and its subsidiaries, considered as one enterprise, or
would materially adversely affect the ability of the Company to perform its
obligations under this Agreement, the Indenture and the 3.5% Debentures.
 
Section 3.14    Compliance with Laws; Permits.  The Company and its subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to have such certificates,
authorizations and permits would not, singly or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company and its significant
subsidiaries are and have been in compliance with all applicable laws, statutes,
ordinances, rules, regulations, orders, judgments, decisions, decrees,
standards, and requirements relating to their respective businesses, except
where any such non-compliance would not reasonably be expected to have a
Material Adverse Effect.
 
Section 3.15    New York Stock Exchange Listing Approval.  The Company will use
commercially reasonable efforts to have the shares of Common Stock issuable upon
conversion of the 3.5% Debentures approved by The New York Stock Exchange for
listing no later than 15 days after the Closing Date.
 
ARTICLE IV
Miscellaneous Provisions
 
Section 4.1    Notice.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid) to such address and to the attention of such
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder when
delivered personally, three business days after deposit in the U.S. mail postage
prepaid with return receipt requested and two business days after deposit
postage prepaid with a reputable overnight courier service for delivery on the
next business day.
 
Section 4.2    Entire Agreement.  This Agreement and the other documents and
agreements executed in connection with the Transaction embody the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous oral or written
agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.
 
Section 4.3    Assignment; Binding Agreement.  This Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto and their successors and assigns.
 
Section 4.4    Counterparts.  This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile,
.pdf attachment, or other electronic transmission shall be deemed for all
purposes as constituting good and valid execution and delivery of this Agreement
by such party.
 
Section 4.5    Remedies Cumulative.  Except as otherwise provided herein, all
rights and remedies of the parties under this Agreement are cumulative and
without prejudice to any other rights or remedies available at law.
 
Section 4.6    Governing Law.  This Agreement shall in all respects be construed
in accordance with and governed by the substantive laws of the State of New
York, without reference to its choice of law rules.
 
Section 4.7    No Third Party Beneficiaries or Other Rights.  Nothing herein
shall grant to or create in any person not a party hereto, or any such person's
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.
 
Section 4.8    Waiver; Consent.  This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. Except to the extent otherwise agreed in writing, no waiver
of any term, condition or other provision of this Agreement, or any breach
thereof shall be deemed to be a waiver of any other term, condition or provision
or any breach thereof, or any subsequent breach of the same term, condition or
provision, nor shall any forbearance to seek a remedy for any noncompliance or
breach be deemed to be a waiver of a party's rights and remedies with respect to
such noncompliance or breach.
 
Section 4.9    Word Meanings.  The words such as “herein,” “hereinafter,”
“hereof,” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The singular shall include the plural, and vice versa, unless the context
otherwise requires. The masculine shall include the feminine and neuter, and
vice versa, unless the context otherwise requires.
 
Section 4.10    No Broker.  Neither party has engaged any third party as broker
or finder or incurred or become obligated to pay any broker's commission or
finder's fee in connection with the transactions contemplated by this Agreement
other than such commissions, fees and expenses for which such party shall be
solely responsible.
 
Section 4.11    Further Assurances.  The Holder and the Company each hereby
agree to execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as either
party may reasonably request in connection with the transactions contemplated by
this Agreement.
 
Section 4.12    Costs and Expenses.  The Holder and the Company shall each pay
their own respective costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement,
including, but not limited to, attorneys' fees.
 
Section 4.13    Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
Section 4.14    Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.



 
HOLDER:
 
 
     
 
 
By:
   
Name:
   
Title:
 

 

 

 
THE COMPANY:
 
COMMSCOPE, INC.
 
 
By:
   
Name:
   
Title:
 

 
 